DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/20/20 and 11/9/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 3-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami (US 2016/0085053 A1).
In regard to claim 1, Asami discloses an optical imaging system comprising: a first lens comprising negative refractive power; a second lens comprising refractive power; a third lens comprising positive refractive power; a fourth lens comprising negative refractive power; a fifth lens comprising refractive power; a sixth lens comprising positive refractive power; and a seventh lens comprising negative refractive power, wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (page 4, section [0083], Figures 1 & 4, “L1, L2, L3, L4, L5, L6, L7”).
Regarding claim 3, Asami discloses wherein the third lens comprises a convex object-side surface and a convex image-side surface (Figure 1, “L3”).
Regarding claim 4, Asami discloses wherein the fourth lens comprises a concave object-side surface (Figure 1, “L4”).
Regarding claim 5, Asami discloses wherein the fifth lens comprises a convex image-side surface (Figure 1, “L5”).
Regarding claim 6, Asami discloses wherein the sixth lens comprises a convex object-side surface and a convex image-side surface (Figure 1, “L6”).
Regarding claim 9, Asami discloses wherein n3<1.64 is satisfied, where n3 is a refractive index of the third lens (page 17, TABLE 1, “n3 = 1.6180”).
Regarding claim 10, Asami discloses wherein n7<1.64 is satisfied, where n7 is a refractive index of the seventh lens (page 21, TABLE 4, “n4 = 1.6034”).
1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka (US 2015/0022908 A1).
In regard to claim 1, Tomioka discloses an optical imaging system comprising: a first lens comprising negative refractive power; a second lens comprising refractive power; a third lens comprising positive refractive power; a fourth lens comprising negative refractive power; a fifth lens comprising refractive power; a sixth lens comprising positive refractive power; and a seventh lens comprising negative refractive power, wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (page 3, sections [0065-0066], Figure 1, “L1, L2, L3, L4, L5, L6, L7”).
Regarding claim 2, Tomioka discloses wherein the second lens comprises a concave image-side surface (Figure 1, “R2”).
Regarding claim 3, Tomioka discloses wherein the third lens comprises a convex object-side surface and a convex image-side surface (Figure 1, “R5, R6”).
Regarding claim 5, Tomioka discloses wherein the fifth lens comprises a convex image-side surface (Figure 1, “R10”).
Regarding claim 6, Tomioka discloses wherein the sixth lens comprises a convex object-side surface and a convex image-side surface (Figure 1, “R12, R13”).
Regarding claim 8, Tomioka discloses wherein -0.5<f/f4<-0.1 is satisfied → 
2.15/-4.77 = -0.45 (page 6, TABLES 1 & 2).
Claim(s) 1, 2, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (US 2014/0139931 A1).

Regarding claim 2, Kubota discloses wherein the second lens comprises a concave image-side surface (Figure 1, “4”).
Regarding claim 4, Kubota discloses wherein the fourth lens comprises a concave object-side surface (Figure 1, “7”).
Regarding claim 6, Kubota discloses wherein the sixth lens comprises a convex object-side surface and a convex image-side surface (Figure 1, “10, 11”).
Regarding claim 7, Kubota discloses wherein TTL/(2*IMGH)<3.0 is satisfied (page 3, sections [0067-0068] & page 8, TABLE 4, “L/Y’ = 2.44”).
Regarding claim 10, Kubota discloses wherein n7<1.64 is satisfied (page 7, TABLE 1, “n7 = 1.4875”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.